DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 1,292,728 A to Dozier (hereinafter “Dozier”) in view of US Patent 6,085,952 A to Garland (hereinafter “Garland”) and in further view of US Patent Application Publication 2016/0255918 A1 to Grossman (hereinafter “Grossman”). 
	For claim 1, Dozier discloses a method of using an apron comprising steps of: 
providing the apron comprising:  
a front panel (see annotated fig. 7 below) 

    PNG
    media_image1.png
    539
    658
    media_image1.png
    Greyscale

and a rear panel (see annotated fig. 7 above) each comprising an inner surface, an outer surface (see annotated fig. 7 above), a top edge, a bottom edge, a first side edge and a second side edge (see annotated fig. 7 above), wherein the bottom edges are coupled together, the first side edges are coupled together, the second side edges are coupled together, and an opening is between the top edges leading into a pocket defined by the inner surfaces (See annotated fig. 7 above wherein the matching sides are coupled and uncoupled on the top edges to define a pocket); 
Dozier does not specifically disclose a first metal ring coupled to the rear panel where the top edge and the first side edge meet; a second metal ring coupled to the rear panel where the top edge and the second side edge meet.  
However, Garland does teach the upper marginal portion of the pocket N’ has secured thereto flexible straps which are adapted to be disposed over the belt and the free extremity of the straps is provided with a snap for quick removal by unfastening (page 2, lines 94-103 of Dozier). 
Further attention is directed to Garland teaching an analogous holder for attaching to a belt on a wearer (abstract of Garland). Specifically, Garland teaches a holster portion is suspended from a belt loop portion by a connecting means which provides for movement in more than one direction independently and simultaneously at one point; the connecting means allows freedom of movement of the holster thereby reducing the possibility of interference of the holster to freedom of movement of the user; preferably, the connecting means between the holster, via an attaching means, and belt loop is provided by a D ring connecting the two portions together (col. 3, lines 41-49 of Garland) and is made of metal (col. 4, lines 49-55 of Garland).

    PNG
    media_image2.png
    383
    442
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the pocket and flexible strap of Dozier would be further modified to comprise a metal D-ring between the pocket and the flexible strap for purposes of providing a connection means that allows for a greater freedom of movement, as taught by Garland. 
	The modified Dozier also does not specifically disclose a first hook attached to the first metal ring; and a second hook attached to the second metal ring. 
However, as explained above, Garland does teach the upper marginal portion of the pocket N’ has secured thereto flexible straps which are adapted to be disposed over the belt and the free extremity of the straps is provided with a snap (page 2, lines 94-103 of Dozier). 
Further attention is also directed to Grossman teaching a carabiner for retaining attached objects (abstract of Grossman). Specifically, Grossman teaches a retaining means of carabiner functionality for attachment to various articles (para 0026) and also teaches that carabiners are well known in the art for easily and speedily attaching and detaching to person’s belt loops, other straps, or other articles thus providing a convenient way to carry to disconnect objects (para 0006). 

    PNG
    media_image3.png
    472
    424
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Dozier would be further modified wherein the strap would further comprise a first hook attached to the metal ring and a second hook attached to the metal ring, in the form of a carabiner for purposes of providing easily and speedily attachment and disconnection of the pocket onto the user’s belt loop, as taught by Grossman, or onto a user’s belt, as taught by Dozier. 
	The modified Dozier does continue to teach the method step of coupling the apron to a user's pants by hooking the first hook around at least one of a first belt loop and a belt of the pants and hooking the second hook around at least one of a second belt loop and the belt of the pants (see discussion above teaching securement to a user’s belt loop and further see Dozier above teaching the modified strap is adopted for securement to the user’s belt, page 2, lines 94-103). 

For claim 2, the modified Dozier does teach the method of claim 1, wherein the step of coupling the apron to the user's pants comprises hooking the first hook around a first belt loop of the pants and hooking the second hook around the second belt loop of the pants (see discussion for claim 1 above). 

For claim 6, the modified Dozier does teach the method of claim 1, wherein the first hook and the second hook are carabiners (see discussion for claim 1 above). 

For claim 7, the modified Dozier does teach the method of claim 1, wherein the first metal ring and the second metal ring are D-rings coupled to the rear panel by mounting tabs (see discussion for claim 1 above).

For claim 9, the modified Dozier does teach the method of claim 1, wherein the apron further comprises a divider connecting the front panel to the rear panel and forming a first pocket and a second pocket (see 17 in fig. 7 of Dozier). 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dozier in view of Garland, Grossman, and in further view of US Patent Application Publication 2010/0308087 to Lindbloom (hereinafter “Lindbloom”). 
For claim 3, the modified Dozier  does teach the method of claim 1, wherein the apron further comprises a first strap (strap 22) releasably connecting (page 2, lines 94-103 of Dozier) the first metal ring to the first hook and a second strap releasably connecting the second metal ring to the second hook (see discussion for claim 1 above). 
The modified Dozier  does not specifically disclose wherein the first strap and the second strap are adjustable in length.  
	However, attention is directed to Lindbloom teaching an analogous strap system (para 0021 of Lindbloom) wherein the strap length can be adjusted by a plurality of snap fasterers 19-23 along the length of the strap (para 0021 and fig. 5 of Lindbloom).

    PNG
    media_image4.png
    425
    607
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the first strap and the second strap are adjustable in length via a plurality of snap fasteners along the length of the strap for purposes of providing a means for adjusting the length of the strap, as taught by Lindbloom. 

For claim 4, the modified Dozier dose teach the method of claim 3, further comprising a step of adjusting the length of the first strap and the second strap so that a distance from the top edge of the apron to a waist of the user is adjusted (see discussion for claim 3 above). 

For claim 5, the modified Dozier dose teach the method of claim 3, wherein the first strap and the second strap are adjustable in length by a plurality of snap buttons (see discussion for claim 3 above). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dozier in view of Garland, Grossman, and in further view of US Patent Application Publication 2006/0196908 to DeAntoni (hereinafter  “DeAntoni”).
For claim 8, the modified Dozier does teach the method of claim 1, further comprising steps of: 
removing the apron from the user's pants by unhooking the first hook from the at least one of the first belt loop and the belt of the pants and unhooking the second hook from the at least one of the second belt loop and the belt of the pants (see discussion for claim 1 above).  
The modified Dozier does not specifically disclose: folding the first side edges and the second side edges towards one another and thereby closing the pocket; and coupling the first hook to at least one of the second hook and the second metal ring.  
However, attention is directed to DeAntoni teaches an analogous worn carrier (abstract of DeAntoni). Specifically, DeAntoni teaches an analogous  pair of adjustable support straps or second straps extends from the first strap at first point; the second straps are attached to the first strap and include a handle or third strap extending between the pair of support or second straps (para 0023, fig. 1 of DeAntoni) wherein the handle strap fits between the second straps (para 0024, fig. 4 of DeAntoni) for carrying. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the modified Dozier would further comprise the step of folding the first side edges and the second side edges towards one another and thereby closing the pocket; and coupling the first hook to at least one of the second hook and the second metal ring for purposes of providing a means of compacting and carrying the pocket by hand, as taught by DeAntoni, without the need to secure said pocket onto the user’s belt or belt loops. 

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over Dozier in view of Garland, Grossman, and in further view of US Patent 6,216,931 to Trawinski (hereinafter “Trawinski”).
For claim 10, the modified Dozier  does not specifically disclose the method of claim 1, wherein the front panel and the rear panel are made of a canvas material. 
	However, attention is directed to Trawinski teaching an analogous worn carrier (abstract of Trawinski). Specifically Trawinski teaches the storage unit may be in the form of a flexible storage unit made of canvas or similar material (col. 5, lines 30-36 of Trawinski). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the front panel and the rear panel are made of a canvas material for purpose of providing a pocket that is flexible, as taught by Trawinski, and made of a durable material which is resistant to abrasions.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dozier in view of Garland, Grossman and in further view of US Patent Application Publication 2007/0295773 A1 to Wegenhoft (hereinafter “Wegonhoft”). 
For claim 11, the modified Dozier does not specifically disclose the method of claim 1, wherein the apron further comprises a liner coupled to the inner surface of the rear panel.  
However, attention is directed to Wegenhoft teaching an analogous worn carrier (abstract and para 0020 of Wegenhoft). Specifically Wegenhoft teaches the bag features pockets preferably featuring leak proof liner made from PVC (para 0023). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the apron further comprises a liner coupled to the inner surface of the rear panel for purposes of providing a leak-proof and resistant liner made of a vinyl material, as taught by Wegenhoft. 

For claim 12, the modified Dozier does teach the method of claim 11, wherein the liner is made of at least one of leather and vinyl (see discussion for claim 11 above). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732